1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to claim 1, the 112 rejections are withdrawn.
	The 102 and 103 rejections have been updated to the newly amended limitations and are maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 11, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKeown (US 2007/0277334).
Regarding claim 1 (Currently Amended), McKeown discloses a sweeping machine for sweeping debris from an area around an obstacle, comprising: 
- a blower (Item 24) comprising a structure and a mouth for receiving the debris; 
- a brush assembly (Item 70) comprising a rotating brush having an axis of rotation which is horizontal (Item 54 is rotatable as shown in Figure 10) and which, in use, is configured to be able to direct the debris at least toward the mouth of the blower (Paragraph [0059] the arm can rotate about a vertical axis and be moved to the front of the blower); 
- an arm (Items 26 and 56) having a proximal end (near Item 22) and a distal end (near Item 70) to which the brush assembly is secured; and 
- a pivoting mechanism secured to the blower and to which the arm is mounted, wherein, in use, the pivoting mechanism swivels the arm about a horizontal axis thereby lifting or lowering the brush assembly and swivels the arm about a vertical axis to move the brush assembly within a horizontal plane (Paragraph [0059] “A person of ordinary skill in the art will appreciate that, based on the above, the arm 26 in the present embodiment can be moved to either side of the vehicle 10 (FIGS. 5 and 12) through rotation of at least 180 degrees or to the front or rear of the vehicle 10 if a method of moving the arm 26, such as rotation about a vertical axis, is additionally provided”).
Regarding claim 2, McKeown discloses the sweeping machine of claim 1, wherein the arm comprises at least two sub-arms, namely a first sub-arm (Items 40 a and 40b) and a second sub-arm (Item 44), wherein the second sub- arm is pivotally mounted to the first sub-arm whereby the sub-arms are movable between a plurality of positions (through Item 42).  
Regarding claim 3, McKeown discloses the sweeping machine of claim 2, wherein the arm comprises a hydraulic linear actuator (Item 48)  each connecting the first and the second sub-arms thereby enabling a rotation movement of the second sub-arm about a pivot axis on the first sub-arm.  
Regarding claim 4, McKeown discloses the sweeping machine of claim 3, wherein the distal end of the arm comprises the second sub-arm and a third sub-arms (Item 58a) connected to the brush assembly.  
Regarding claim 10, McKeown discloses the sweeping machine of claim 1, wherein the rotating brush comprises a brush shaft (Item 74) and bristles (Item 76), wherein the bristles extend radially from the brush shaft (Paragraph [0056]).  
Regarding claim 11, McKeown discloses the sweeping machine of claim 10, wherein the bristles are made of at least one of rubber, polypropylene and steel wires (Paragraph [0056]).  
Regarding claim 16 (Currently Amended), McKeown discloses a sweeping machine to be secured to a structure of a blower (Item 24) comprising a mouth, the sweeping machine being configured for sweeping debris from an area around an obstacle, comprising: 
- a brush assembly (Item 70) comprising a rotating brush having an axis of rotation which is horizontal (Item 54 is rotatable as shown in Figure 10);  22File No. P4894US01 
- an arm (Item 26 and 56) having a proximal end (near Item 22) and a distal end (near Item 70) to which the brush assembly is secured; and 
- a pivoting mechanism securable to the structure of the blower and to which the arm is mounted, wherein, in use, the pivoting mechanism swivels the arm about a horizontal axis thereby lifting or lowering the brush assembly and swivels the arm about a vertical axis to move the brush assembly within a horizontal plane (Paragraph [0059] “A person of ordinary skill in the art will appreciate that, based on the above, the arm 26 in the present embodiment can be moved to either side of the vehicle 10 (FIGS. 5 and 12) through rotation of at least 180 degrees or to the front or rear of the vehicle 10 if a method of moving the arm 26, such as rotation about a vertical axis, is additionally provided”)
wherein the sweeping machine is operable to sweep debris from the area around the obstacle toward the mouth of the blower (Paragraph [0059] “to the front or rear of the vehicle 10 if a method of moving the arm 26, such as rotation about a vertical axis”.
Regarding claim 17, McKeown discloses the sweeping machine of claim 16, wherein the arm comprises a plurality of sub-arms pivotally mounted to each other whereby the sub-arms are movable between a plurality of positions relative to each other (Items 40 and 44 pivots about Item 42 to each other).  
Regarding claim 18, McKeown discloses the sweeping machine of claim 17, wherein the distal end of the arm comprises two sub-arms connected to the brush assembly (Items 58b).  
Regarding claim 20 (Currently Amended), McKeown discloses a sweeping machine to be secured to a structure of a blower comprising a mouth, the sweeping machine being configured for sweeping debris from an area around an obstacle, comprising: 
- a brush assembly (Item 70) comprising a rotating brush having an axis of rotation which is horizontal (Item 54 is rotatable as shown in Figure 10);  22File No. P4894US01 
- an arm (Items 26 and 56) having a proximal end (near Item 22) and a distal end (near Item 70) to which the brush assembly is secured; and 
- a pivoting mechanism securable to the blower and to which the arm is mounted, wherein, in use, the pivoting mechanism: - swivels the arm about a horizontal axis thereby lifting or lowering the brush assembly; - swivels the arm about another horizontal axis to extend or retract the brush assembly; and - swivels the arm about a vertical axis to move the brush assembly within a horizontal plane (Paragraph [0059] “A person of ordinary skill in the art will appreciate that, based on the above, the arm 26 in the present embodiment can be moved to either side of the vehicle 10 (FIGS. 5 and 12) through rotation of at least 180 degrees or to the front or rear of the vehicle 10 if a method of moving the arm 26, such as rotation about a vertical axis, is additionally provided”)
wherein the brush assembly is able to sweep the debris from the area around the obstacle toward the mouth of the blower when the pivoting mechanism swivels the arm about the horizontal axis, swivels the arm about the other horizontal axis, or swivels the arm about the vertical axis (Paragraph [0059] “the arm 26 in the present embodiment can be moved to either side of the vehicle 10 (FIGS. 5 and 12) through rotation of at least 180 degrees or to the front or rear of the vehicle 10 if a method of moving the arm 26, such as rotation about a vertical axis, is additionally provided”)
.

Claims 1-4, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swisher (US 4,290,820).
Regarding claim 1 (Currently Amended), Swisher discloses a sweeping machine for sweeping debris from an area around an obstacle, comprising: 
- a blower (Item 92) comprising a structure and a mouth for receiving the debris; 
- a brush assembly (Items 100 and 102) comprising a rotating brush having an axis of rotation which is horizontal (“retracted” position is at least partially horizontal) and which, in use, is configured to be able to direct the debris at least toward the mouth of the blower (Paragraph [0059] the arm can rotate about a vertical axis and be moved to the front of the blower); 
- an arm (Item 114) having a proximal end (near Item 116) and a distal end (near Item 70) to which the brush assembly is secured; and 
- a pivoting mechanism (Item 118 and 116) secured to the structure of the blower (Figure 3)and to which the arm is mounted, wherein, in use, the pivoting mechanism swivels the arm about a horizontal axis thereby lifting or lowering the brush assembly and swivels the arm about a vertical axis to move the brush assembly within a horizontal plane (Column 6 Line 52 – Column 7 Lines 2).  
Regarding claim 2, Swisher discloses the sweeping machine of claim 1, wherein the arm comprises at least two sub-arms, namely a first sub-arm (Item 124) and a second sub-arm (Item 128), wherein the second sub- arm is pivotally mounted to the first sub-arm whereby the sub-arms are movable between a plurality of positions (Item 124 telescopes and thus the two arms pivots; Column 7 Lines 16-36).  
Regarding claim 3, Swisher discloses the sweeping machine of claim 2, wherein the arm comprises a hydraulic linear actuator (Item 128)  each connecting the first and the second sub-arms thereby enabling a rotation movement of the second sub-arm about a pivot axis on the first sub-arm.  
Regarding claim 4, Swisher discloses the sweeping machine of claim 3, wherein the distal end of the arm comprises the second sub-arm and a third sub-arms (Item 120) connected to the brush assembly.  
Regarding claim 14, Swisher discloses the sweeping machine of claim 1, wherein the pivoting mechanism comprises a hydraulic linear actuator (Item 158) to enable the swivel of the arm about a vertical axis to move the brush assembly within a horizontal plane.  
Regarding claim 15, Swisher discloses the sweeping machine of claim 1, wherein, in use, the pivoting mechanism further swivels the arm about another horizontal axis to extend or retract the brush assembly (Item 122 telescopes).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McKeown (US 2007/0277334) in view of Ku (US Patent 10,701,858).
Regarding claim 5, McKeown discloses the sweeping machine of claim 4.  McKeown fails to explicitly disclose wherein the arm further comprises another hydraulic linear actuator connecting the first sub-arm to the pivoting mechanism to swivel of the first sub-arm about a horizontal axis thereby lifting or lowering the brush assembly.  (Paragraph [0052] of McKeown, discusses how the arm 22 can be different types of arms including a linkage mechanism).
Ku teaches a sweeper attachment which is positioned using a linkage arm system with a first sub arm (Item 136), pivotally connected to a second sub arm (Item 134), connected to a third sub arm (Item 132) and a plurality of hydraulic cylinders located in between (Items 142, 144, and 146).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the linkage system of Ku for the arm originally taught by McKeown.  Both arms are devices that are capable of positioning the brush assembly in a desired position and McKeown describes the linkage system as being an alternative design.  Such a modification would lead one of ordinary skill in the art to the result of having a linkage arm system capable of positioning the brush assembly appropriately.
Regarding claim 6, McKeown discloses the sweeping machine of claim 1.  McKeown fails to explicitly disclose wherein the brush assembly further comprises a frame on which the rotating brush is rotatably mounted and wherein the frame comprises a skirt for deflecting the debris swept from the area toward the blower.  
Ku teaches a brush assembly (Item 120) further comprises a frame (Item 110) on which the rotating brush is rotatably mounted and wherein the frame comprises a skirt (best shown in Figure 1, Item 11 has the ends covered and the top covered).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a skirt to the brush assembly of McKeown as taught by Ku.  Brushes spinning have the chance of throwing debris at various angles.  The skirt allows for a desired area to be swept while protecting the environment from flying debris and protecting the environment from coming into contact 
Regarding claims 7 and 19, McKeown discloses the sweeping machine of claim 1 (or 16).  McKeown fails to explicitly disclose, wherein the brush assembly further comprises a frame on which the rotating brush is rotatably mounted and wherein the frame comprises a skid contacting a ground surface before the rotating brush upon the rotating brush being lowered about the ground surface.  
Ku teaches a brush assembly (Item 120) further comprises a frame (Item 110) on which the rotating brush is rotatably mounted and wherein the frame comprises a skid contacting a ground surface before the rotating brush upon the rotating brush being lowered about the ground surface (Column 4 Lines15-19).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the brush assembly of McKeown to add the frame and skid of as taught by Ku.  Doing so would allow for the brush, when not in use, to be placed on the ground in a resting position without damaging the bristles (Ku Column 3 Lines 15-18).  
Regarding claim 8, McKeown in view of Ku discloses the sweeping machine of claim 7, wherein the rotating brush comprises two opposite ends in a horizontally direction and further wherein the skid is located substantially at an equal distance between the two opposite ends (Annotated Figure 10 shows the skid members would be at the ends of the brush and as such substantially equal-distant from the opposite ends, since they would surround).  

    PNG
    media_image1.png
    890
    1036
    media_image1.png
    Greyscale

Annotated Figure 10 - McKeown

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swisher (US 4,290,820) in view of Jones (US 3,475,056).
Regarding claim 9, Swisher discloses the sweeping machine of claim 1, wherein the rotating brush comprises a hydraulic rotary actuator (Column 6 Line 45).  Swisher fails to explicitly disclose the hydraulic rotary actuator drivable in two directions.  
Jones teaches a brush assembly (Item 39) with a hydraulic rotary actuator (Item 50) drivable in two directions (Column 7 Lines 6-8).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Swisher  to add a reverse function to the sweeping machine.  Doing so would allow for an operator to more easily remove an object that might have gotten lodged in the rotating brush assembly during the cleaning process.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McKeown (US 2007/0277334) in view of Hirt (US 3,457,574)
Regarding claim 12, McKeown discloses the sweeping machine of claim 10.  McKeown fails to explicitly disclose the bristles are secured around the brush shaft in a number of rows which is between 5 and 10.  (Paragraph [0056-58] discuss how the brush can be changed/optimized, including a full “stacked” configuration, but doesn’t discuss an overall number of rows)
Hirt teaches a brush for cleaning roadside obstacles, where the number of brush rows is 10 (Item 6 depicted in both Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the number of brushes originally discussed by McKeown to be 10 as taught by Hirt.  Such a modification would affect the overall shape of the brush and the shape of the brush should change deepening on the object to be cleaned (McKeown Paragraphs [0056-68]).    Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by McKeown it is not inventive to discover the optimum workable range by routine experimentation.  Further in the instant application Paragraphs [0019 and 0091] applicant has not disclosed any criticality for the claimed limitations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McKeown (US 2007/0277334) in view of Cowling (US 3,221,482).
Regarding claim 13, McKeown discloses the sweeping machine of claim 1.  McKeown fails to explicitly disclose a control box mounted to the blower, wherein the control box controls orientation and position of the arm, and power transmitted to the rotating brush.  
Cowling teaches a mower (Item 50) attached to the end of an arm (Item 25), a control box (Item 69) mounted to the base of the arm, wherein the control box controls orientation and position of the arm and power transmitted to the mower (Column 7 Liens 27-61).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controls of McKeown, such that the controls were located at the base of the arm as taught by Cowling.  The road environment (cars, drainage ditches, railroads, fire walls, etc.)  affects the position of the brush.  For the operator to be able to have a clear view of the surroundings and place the brush in the correct position, would reduce unnecessary communication between operators and prevent errors and possibly damage (Column 1 Lines 11-35).
	Response to Arguments	
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
Applicant argues the pivoting mechanism of McKeown does not meet the limitation of claim 1.  Specifically, the pivot machines swivels the arm about a horizontal axis thereby lifting or lowering the brush assembly and swivels the arm about a vertical axis to move the brush assembly within the horizontal plane.  The swivel about the horizontal axis is clearly shown in Figures 9-12 and not argued.  The swivel about the vertical axis is agued.  The Examiner respectfully disagrees with the Applicant.  In Paragraph [0059] McKeown discusses how the arm can easily be configured to move in front of or behind of the vehicle and moved about a vertical axis.  Since the claimed limitation is broad, this functionality is taught.  If Applicant were to put more structure on how the pivot mechanism was moved, the rejection could easily be overcome since McKeown doesn’t describe explicitly the structure on how it can be done just the functionality.  Further since the arm can move to the front and rear of the vehicle its possible for the brushes to work to move debris into the mouth of the blower.

	There were no arguments directed toward the reference of Swisher.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723